USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 1 of 22


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JOE M. MEYERS,

               Petitioner,

                      v.                           CAUSE NO. 3:18-CV-910-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Joe M. Meyers, a prisoner without a lawyer, filed a habeas corpus petition

challenging his 2014 conviction in Hancock County for kidnapping and murder. (ECF

4.) For the reasons stated below, the petition is denied.

I.     BACKGROUND

       In deciding the petition, the court must presume the facts set forth by the state

courts are correct. 28 U.S.C. § 2254(e)(1). It is Meyers’ burden to rebut this presumption

with clear and convincing evidence. Id. In Meyers’ combined direct and post-conviction

appeal, the Indiana Court of Appeals set forth the facts underlying his conviction as

follows:

              In July of 2014, Meyers was staying at the Always Inn in
       Indianapolis, Indiana. Ronnie Westbrook (Westbrook), and Amanda
       Gonzales (Gonzales), who were friends with Meyers, were also staying in
       the same hotel. Westbrook had rented several rooms at the hotel, and he
       shared his room with his “on and off” girlfriend, Gonzales. On July 19,
       2014, Westbrook spent the night in one of the rooms he had rented with
       Katrina Miller (Miller). During the night, Westbrook awoke to someone
       banging on the door. Upon opening the door, he saw Gonzales storming
       across the parking lot to the room occupied by Meyers. Westbrook closed
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 2 of 22


     the door and went back to bed. Moments later, Gonzales returned and
     began pounding on the door. This time, Miller answered the door and
     Gonzales entered the room asking Westbrook what he had been doing in
     the room with Miller. The two began arguing. The confrontation between
     Westbrook and Gonzales continued with Westbrook going to the hotel
     room he shared with Gonzales, but the couple returned to Miller’s room,
     where they were joined by Meyers.

             Because Miller did not want to be involved in the conflict between
     Westbrook and Gonzales, she decided to leave. By that time, it was 6:00
     a.m. Meyers offered to give Miller a ride and drop her off at the
     intersection at “30th and German Church” Road. Gonzales, Miller, and
     Westbrook all sat in the back seat. As they drove, Westbrook leaned into
     his seat and Miller rested on him. At some point, Westbrook looked up
     and saw that they were on “Carroll Road,” and that Meyers had driven
     past Miller’s designated stop. This fact caused Westbrook to get into an
     argument with Meyers, and Westbrook insisted to be let out of the vehicle.
     According to Westbrook, Meyers pulled over to the side of the road next
     to a cornfield, where the two argued some more. Westbrook also saw
     Meyers and Gonzales look at each other suspiciously, and that is when he
     knew “something wasn't right.” Notwithstanding Westbrook’s request to
     be let out, he did not get out of the vehicle at that point, and Meyers drove
     the vehicle back onto the road. However, as Meyers approached the
     intersection of 42nd Street and German Church Road, Westbrook again
     insisted to be let out of the vehicle. According to Westbrook, he did not
     worry about leaving Miller behind with Meyers and Gonzales because he
     knew she “always carried a firearm on her.” After Westbrook got out of
     Meyers’ vehicle, Meyers, did a “U turn right there in street” and headed in
     the opposite direction on Carroll Road. Westbrook, who was wearing a
     GPS–enabled ankle monitor, began walking towards German Church
     road. Meyers however, drove back to the cornfield on Carroll Road. There,
     Gonzales gave Meyers a .380 caliber Sig Sauer handgun and she
     encouraged him to shoot Miller. Meyers shot Miller in the back of the
     head. The two got inside the vehicle and drove back to the hotel; however,
     they stopped on the way and picked up Westbrook. The group arrived at
     the hotel at approximately 6:30 a.m.

            On July 24, 2014, Miller’s decomposing body was found in a
     cornfield by two Mormon missionaries who telephoned the police.
     Subsequent investigations revealed that Miller had been shot in the back
     of the head with a .380 caliber bullet. There was a shell casing of a
     Hornady–brand .380 bullet near Miller’s body. Miller also showed signs of
     having been beaten before being shot: she had blunt-force trauma to the


                                          2
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 3 of 22


     right side of her face and some of her teeth had been knocked out. She also
     had a contusion on her thigh.

            The discovery of Miller’s body was announced on the local news.
     On July 25, 2014, Isadore Webster (Webster) and his girlfriend, Michelle
     Muse (Muse), who were residents at the Always Inn, went to the police
     station and informed the police that they had information regarding
     Miller’s murder. Muse informed the police that she knew Miller and that
     Miller had stayed in the same hotel with different people from time to
     time. Muse advised the police that either on July 22 or July 23, 2014,
     Gonzales approached her and asked if she had ever seen a real murder
     take place. Muse told the police that she did not understand Gonzales’
     question. Gonzales explained to Muse that Meyers, Westbrook, Miller,
     and herself got into a vehicle and drove to a cornfield, where Meyers
     made Miller get down on her knees, and then Meyers shot Miller in the
     back of the neck. Webster, who was separately interviewed by the police,
     reiterated Muse’s narration. Webster also informed the police that
     Gonzales and Meyers each carried firearms. Webster added that Gonzales
     was Westbrook’s girlfriend.

            Based on the information gathered from Muse and Webster, the
     police went to the Always Inn, and inquired if Westbrook and Meyers
     were residents at the hotel. The Always Inn confirmed that Westbrook
     and Meyers had paid for rooms in advance, and the police obtained the
     surveillance video from the hotel. The surveillance video substantiated
     Muse’s and Webster’s account, and the police began to look for Gonzales,
     Westbrook, and Meyers. On July 26, 2014, the police obtained search
     warrants to search the rooms occupied by Gonzales, Westbrook, and
     Meyers. During the search of Meyers’ hotel room, several items were
     discovered, including six unfired Hornady–brand .380 caliber bullets. On
     the same day, the police initiated a traffic stop of a green 2003 Ford
     Expedition driven by Meyers, and he was thereafter arrested. Following a
     search warrant application, at approximately 4:43 p.m. on the same day,
     the magistrate issued a search warrant authorizing the search of five
     vehicles, including Meyers’ green 2003 Ford Expedition. A search of the
     green 2003 Ford Expedition yielded a .40 caliber Smith & Wesson
     handgun and a 12–gage shotgun. The next day, on July 27, 2014, the
     officers located and arrested Westbrook and Gonzales.

             Following Gonzales’ arrest, the Hancock County Police Department
     received additional evidence about Miller’s murder from an inmate
     housed at the Hancock County Jail with Gonzales. The inmate informed
     the officers that Gonzales had disclosed to her that Meyers had taken out


                                         3
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 4 of 22


       the barrel of the gun used to kill Miller and hidden it in a storage unit.
       Without a specific location of the storage unit, the police began searching
       “every storage unit” in “the entire east side of Indianapolis” possibly
       being rented by Meyers. Eventually, the police located a storage unit at
       the Great Value Storage that had been rented by Meyers. Subsequent to a
       valid search of Meyers’ storage unit, the police found a disassembled .380
       caliber Sig Sauer gun. While the barrel of the gun was missing, forensic
       testing confirmed that the slide of the gun was used to fire the bullet
       casing found near Miller’s body. There was also a recorded phone call
       from the Hancock County Jail, in which Meyers instructed his wife to
       dispose [of] some evidence. Detective Trent Smoll (Detective Smoll) of the
       Hancock Sheriff’s Department also received a phone call from Meyers’
       brother-in-law, informing him that he was in possession of a Hornady–
       brand .380 caliber ammunition box that belonged to Meyers. That
       ammunition box was missing seven bullets.

Meyers v. State, 94 N.E.3d 362 (Table), 2017 WL 4673753, at *1-*2 (Ind. Ct. App. Oct. 18,

2017) (headnotes and internal citations omitted).

       On July 30, 2014, the state charged Meyers with murder and kidnapping. Id. at

*3. He was arrested and appeared that same day for an initial hearing. Id. The court

appointed counsel to represent him. Id. A few weeks later, Meyers filed a motion asking

that counsel be relieved and that he be permitted to proceed pro se. Id. After a hearing,

this motion was granted. Id. Prior to trial, Meyers moved to suppress the search

warrants leading to the search of his hotel room, vehicle, and storage unit, in addition to

items found in those locations. Id. Following a hearing, the trial court denied Meyers’

motion to suppress the search of the storage unit. Id. The court stated that it would rule

on the other two motions at trial. Id.

       The case proceeded to trial, and Meyers again moved to suppress the evidence

found in the searches of his hotel room, vehicle, and storage unit. Id. The motions were

denied. Id. Westbrook was called as a witness, and he testified that Gonzales owned a


                                             4
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 5 of 22


Sig Sauer .380 caliber handgun, and that Meyers confessed to shooting Miller on behalf

of Gonzales. Id. The state also presented surveillance video from the hotel, depicting

Meyers, Gonzales, Westbrook, and Miller leaving the Always Inn, and the group later

returning without Miller. Id. The state also presented evidence of Meyers’ movements

through his cell phone records, which placed him near the scene of the shooting. Id. At

the close of the evidence, the jury found Meyers guilty. Id. He was sentenced to 60 years

for the murder and 12 years for the kidnapping, along with an additional 15 years for

being a habitual offender, for an aggregate sentence of 75 years. 1 Id.

        Meyers filed a notice of appeal. Id. He subsequently moved to remand pursuant

to Indiana’s Davis/Hatton procedure so that he could file a petition for post-conviction

relief in the trial court. 2 Id. This motion was granted. Id. Thereafter, Meyers returned to

the trial court and filed a post-conviction petition, primarily claiming ineffective

assistance of counsel. Id. The trial court denied the petition. Id. Meyers then proceeded

with a combined appeal. Id.

        On appeal, Meyers raised the following claims: the search warrants issued in his

case were invalid and the evidence recovered from those searches should have been

suppressed; the evidence was insufficient to support his convictions; the trial judge




        The court notes that Gonzales was separately convicted of murder and conspiracy to commit
        1

murder and sentenced to an aggregate term of sixty years. Gonzales v. State, 59 N.E.3d 1100 (Table), 2016
WL 3745918 (Ind. Ct. App. July 13, 2016).

        2 Indiana’s Davis/Hatton procedure involves a termination of a direct appeal, upon the appellant’s

motion, to allow him to file a post-conviction relief petition in the trial court. Taylor v. State, 929 N.E.2d
912, 917 n. 1 (Ind. Ct. App. 2010). Once those proceedings are concluded, the appellant then pursues a
combined direct and post-conviction appeal. Id.


                                                      5
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 6 of 22


should have recused himself due to bias; he received ineffective assistance from trial

counsel; and the judge erred in handling his post-conviction petition. (ECF 20-6.) The

Indiana Court of Appeals rejected these arguments, affirmed Meyers’ convictions, and

affirmed the denial of post-conviction relief. Meyers, 2017 WL 4673753, at *4-*15. Meyers

sought transfer to the Indiana Supreme Court, arguing that the Indiana Court of

Appeals erred in rejecting his claims. (ECF 20-9.) His petition was denied. (ECF 20-4.)

       Thereafter, Meyers sought federal habeas relief. His amended petition raises the

following claims: (1) the trial court’s admission of evidence from his vehicle, motel

room, and storage unit violated his rights under the Fourth Amendment; (2) the Indiana

Court of Appeals violated his rights by failing to properly adjudicate his Fourth

Amendment claim related to the search of his motel room; (3) the Indiana Court of

Appeals violated his rights by failing to properly adjudicate his Fourth Amendment

claim related to the search of his vehicle; (4) the Indiana Court of Appeals violated his

rights by failing to properly adjudicate his Fourth Amendment claim related to the

search of his storage unit; (5) the Indiana Court of Appeals violated his rights by failing

to properly adjudicate his sufficiency of the evidence claim pertaining to the murder

charge; (6) the Indiana Court of Appeals violated his rights by failing to properly

adjudicate his sufficiency of the evidence claim pertaining to the kidnapping charge; (7)

the Indiana Court of Appeals violated his rights by failing to properly adjudicate his

ineffective assistance of counsel claim; and (8) the Indiana Court of Appeals violated his

rights by failing to properly adjudicate his claim that the post-conviction court

committed procedural errors. (ECF 4 at 5-26.)


                                             6
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 7 of 22


II.    ANALYSIS

       Meyers’ petition is governed by the provisions of the Anti-Terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320, 336

(1997). AEDPA allows a district court to issue a writ of habeas corpus on behalf of a

person in custody pursuant to a state court judgment “only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). The court can grant an application for habeas relief if it meets the

stringent requirements of 28 U.S.C. § 2254(d), set forth as follows:

              An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted
       with respect to any claim that was adjudicated on the merits in State court
       proceedings unless the adjudication of the claim—
              (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or
              (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

       This standard is “difficult to meet” and “highly deferential.” Hoglund v. Neal, 959

F.3d 819, 832 (7th Cir. 2020) (quoting Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). “It is

not enough for a petitioner to show the state court’s application of federal law was

incorrect; rather, he must show the application was unreasonable, which is a

‘substantially higher threshold.’” Hoglund, 959 F.3d at 832 (quoting Schriro v. Landrigan,

550 U.S. 465, 473 (2007)). “A petitioner must show that the state court’s ruling on the

claim being presented in federal court was so lacking in justification that there was an

error well understood and comprehended in existing law beyond any possibility for



                                               7
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 8 of 22


fair-minded disagreement.” Id. (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). A

state court’s decision can be reasonable under this standard even if the federal habeas

court would have reached a different conclusion. Id.

       A. Claims One Through Four

       Claims one through four are all different iterations of the same basic claim: That

the searches of Meyers’ vehicle, motel room, and storage unit violated the Fourth

Amendment, and that the evidence obtained in those searches should have been

suppressed. (ECF 4 at 5-13.) The respondent argues that all four claims are barred by

Stone v. Powell, 428 U.S. 465 (1976). The court agrees.

       In Stone, the U.S. Supreme Court held that “where the State has provided an

opportunity for full and fair litigation of a Fourth Amendment claim, a state prisoner

may not be granted federal habeas corpus relief on the ground that evidence obtained

in an unconstitutional search or seizure was introduced at his trial.” Id. at 494. That is

because the exclusionary rule, which requires the suppression of evidence obtained in

violation of the Fourth Amendment, is not a “personal constitutional right” of the

accused; rather, “it is a judicially created means of effectuating the rights secured by the

Fourth Amendment.” Brock v. United States, 573 F.3d 497, 499 (7th Cir. 2009) (internal

citation and quotation marks omitted). The rule was intended to deter violations of the

Fourth Amendment by “removing the incentive to disregard it,” but it has attendant

costs, since it “deflects the truth-finding process and often frees the guilty.” Stone, 428

U.S. at 484, 490. Thus, the rule “has been restricted to those areas where its remedial

objectives are thought most efficaciously served.” Id. at 486-87. In habeas proceedings,


                                              8
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 9 of 22


the “contribution of the exclusionary rule, if any, to the effectuation of the Fourth

Amendment is minimal, and the substantial societal costs of application of the rule

persist with special force.” Id. at 495.

        Therefore, federal habeas courts are barred from considering Fourth Amendment

claims that were fully and fairly litigated in state court. Id.; Monroe v. Davis, 712 F.3d

1106, 1114 (7th Cir. 2013). A habeas petitioner had a full and fair opportunity to litigate

a Fourth Amendment claim if: “(1) he clearly apprised the state court of his Fourth

Amendment claim along with the factual basis for that claim; and (2) the state court

carefully and thoroughly analyzed the facts, and (3) the court applied the proper

constitutional case law to those facts.” Miranda v. Leibach, 394 F.3d 984, 997 (7th Cir.

2005). A federal habeas court’s task is not to “second-guess the state court on the merits

of the petitioner’s claim, but rather to assure ourselves that the state court heard the

claim, looked to the right body of case law, and rendered an intellectually honest

decision.” Monroe, 712 F.3d at 1114.

        Meyers did not respond to the state’s Stone argument. 3 Moreover, the record

reflects that he received a full and fair opportunity to litigate his Fourth Amendment

claim in state court. As recounted above, he raised this claim at trial and on appeal. The

trial court held a hearing and issued two rulings in connection with his motions. In

rejecting the argument on appeal, the Indiana Appellate Court thoroughly analyzed the




       3 The court notes that by operation of N.D. IND. L.R. 47-2, Meyers’ traverse was due May 12, 2020.

None was received by that deadline. Out of an abundance of caution, the court reset the deadline for
August 17, 2020. (ECF 24.) That deadline has passed and no traverse has been received.


                                                    9
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 10 of 22


facts and looked to applicable Fourth Amendment principles to resolve the claims. See

Meyers, 2017 WL 4673753, at *4-*9. The court separately analyzed and reviewed each

search, concluding that probable cause adequately supported the searches and,

alternatively, that the evidence obtained from the searches was admissible under the

“good faith” exception set forth in United States v. Leon, 468 U.S. 897 (1984). Id. It is clear

that Meyers would like this court to reconsider the evidence and reach a different

conclusion, but that is “a path that Stone closes.” Hayes v. Battaglia, 403 F.3d 935, 939 (7th

Cir. 2005). Therefore, these claims do not entitle him to federal habeas relief. 4

        B. Claims Five and Six

        Claims five and six challenge the sufficiency of the evidence supporting the

murder and kidnapping convictions, respectively. (ECF 4 at 15-16.) Under the Due

Process Clause of the Fourteenth Amendment, a defendant cannot be convicted unless

the state proves all the elements of the crime beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 316 (1979); In re Winship, 397 U.S. 358, 364 (1970). When

considering a sufficiency of the evidence claim in a federal habeas petition, the court

must determine “whether, after viewing the evidence in the light most favorable to the



         4 The court notes that within claims one through four, Meyers makes a general reference to his

“Fourteenth Amendment due process rights” being violated. (ECF 1 at 9, 11.) Meyers did not exhaust any
such claim in state court. See 28 U.S.C. § 2254(a). In any event, the court must analyze his claims under
the Fourth Amendment, rather than under more general due process principles. See Albright v. Oliver, 510
U.S. 266, 274-75 (1994) (holding that Fourteenth Amendment claim could not be maintained where the
Fourth Amendment protected the rights at issue, because “[w]here a particular Amendment provides an
explicit textual source of constitutional protection against a particular sort of government behavior, that
Amendment, not the more generalized notion of substantive due process, must be the guide for
analyzing these claims.” (citation and internal quotation marks omitted)). Notwithstanding the wording
he uses, the court understands Meyers to be arguing that the Indiana Court of Appeals erred in resolving
his claims, such that he meets the standard for obtaining federal habeas relief under AEDPA. The court
has analyzed his claims accordingly.


                                                    10
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 11 of 22


prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319 (emphasis in original). The

court’s role is limited, and it is not permitted to reweigh the evidence or substitute its

judgment for that of the finder-of-fact. Id.; Ford v. Ahitow, 104 F.3d 926, 938 (7th Cir.

1997). A sufficiency of the evidence claim premised on witness credibility is particularly

difficult to prove. McFowler v. Jaimet, 349 F.3d 436, 456 (7th Cir. 2003). To find in favor of

the petitioner on such a claim, the court must conclude not only that the witness was

unreliable as a matter of law, “but that no court could reasonably think otherwise.” Id.

As stated above, this court must presume the facts set forth by the state courts are

correct, and it is Meyers’ burden to rebut this presumption with clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).

       Under Indiana law, a person commits murder when he or she “knowingly or

intentionally kill[s] another human being.” IND. CODE § 35–42–1–1(1). In rejecting

Meyers’ claim that there was insufficient evidence to support his murder conviction, the

Indiana Court of Appeals found as follows:

       At Meyers’ jury trial, Westbrook testified that Meyers confessed to him
       that he shot Miller. In addition, there was ample circumstantial evidence
       linking Meyers to Miller’s murder. Near Miller’s body, the officers
       recovered a Hornady .380 shell casing. Fragments from a bullet of the
       same or similar caliber were found in Miller’s skull, and during the search
       of Meyers’ hotel room, the police recovered six unfired Hornady .380
       bullets in the nightstand. Meyers brother-in-law contacted Detective Smoll
       and stated that he was in possession of a Hornady–brand .380 caliber
       ammunition box that belonged to Meyers—that box was missing seven
       bullets. Further, a disassembled gun that was used to kill Miller was
       found in Meyers’ storage unit. In addition, the State presented evidence of
       Meyers calling his wife from jail and instructing her to dispose [of] some
       evidence. Additionally, the State presented the surveillance video from


                                              11
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 12 of 22


        Always Inn showing Westbrook, Gonzales, Meyers, and Miller, all leaving
        in one vehicle on the morning Miller was murdered. Meyers’ presence at
        the scene where Miller was killed was corroborated by his cell phone
        records.

Meyers, 2017 WL 4673753, at *10-*11 (internal alterations omitted). The court found this

evidence sufficient to support Meyers’ murder conviction. Id.

        Meyers argues that this determination constituted an unreasonable application of

the facts for several reasons: he and his brother-in-law were not in touch during this

period, and so the police’s account of where they obtained the box of ammunition was

not credible; he never actually told his wife to dispose of evidence on the recorded

phone call; 5 and his cell phone records only placed him in the general vicinity of the

shooting, not directly at the cornfield. In effect, he offers his own explanation or

characterization of evidence in the record. 6 But it was for the finder-of-fact to consider

this evidence and weigh its probative value. To the extent he is asking the court to

reweigh this evidence and make its own determination of guilt or innocence, the court

is not permitted to do so. Instead, the court must consider the evidence in the record in

the light most favorable to the prosecution. Jackson, 443 U.S. at 319; Ford, 104 F.3d at 939.




         5 During the recorded phone call, which was played at trial, Meyers instructed his wife to go to

“the place where I went to get the cat food from,” get an item he referred to as a “demo” and give it to a
friend. (Tr. at 1198, 1214.) Meyers’ wife testified that she was not entirely sure what he was talking about,
but she thought he might have been talking about his storage unit. (Id. at 1198.) She also testified that she
understood this friend wanted to buy a gun. (Id. at 1200.)

         6 To the extent Meyers argues that no witness ever linked him to the surveillance video at the

motel, the record belies this argument. Officer Smoll reviewed the video with the jury during his
testimony and specifically identified Meyers’ vehicle, as well as the individuals inside he believed to be
Meyers, Westbrook, Gonzales, and Miller. (Tr. at 639-40, 1140-44.) The motel attendant also specifically
identified Meyers and Westbrook as the individuals approaching the vehicle in still pictures taken from
the video. (Id. at 942-45.)


                                                     12
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 13 of 22


Viewed in that light, these were damaging pieces of circumstantial evidence. Moreover,

Meyers does not challenge the state court’s findings that the murder weapon was found

in his storage unit, that the same type of ammunition used in the murder was found in

the nightstand in his motel room, or that Westbrook testified that Meyers confessed to

shooting Miller. Based on this evidence alone, this court cannot conclude that no

reasonable fact-finder would have convicted Meyers of murder.

       Meyers also claims that the evidence was insufficient to support the kidnapping

charge. To convict Meyers of this charge, the state was required to prove beyond a

reasonable doubt that Meyers knowingly or intentionally removed Miller by fraud,

enticement, force, or threat of force from one place to another while armed with a

deadly weapon. IND. CODE § 35-41-2-4; IND. CODE § 35-42-3-2. Regarding the possession

of a deadly weapon, the state pursued an accomplice theory, arguing that Meyers was

guilty as an accomplice to Gonzales. Meyers, 2017 WL 4673753, at *10-*11. Under

Indiana law, four factors are considered in determining whether a defendant aided

another in the commission of a crime: (1) presence at the scene of the crime; (2)

companionship with another at the scene of the crime; (3) failure to oppose the

commission of a crime; and (4) the defendant’s course of conduct before, during, and

after the occurrence of the crime. Id. at *10; see also Vitek v. State, 750 N.E.2d 346, 352

(Ind. 2001).

       The Indiana Court of Appeals found sufficient evidence to support Meyers’

kidnapping conviction, which it summarized as follows:




                                              13
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 14 of 22


      Westbrook testified that Miller accepted a ride from Meyers believing that
      Meyers would drop her off at 30th and German Church Road. Instead of
      dropping off Miller at her designated stop, Meyers drove Miller to a
      cornfield off Carroll Road where he eventually killed her. . . . Westbrook’s
      testimony established that Meyers and Gonzales were working together as
      part of a plan to kill Miller. Specifically, Westbrook testified that when he
      saw that Meyers had failed to stop at 30th Street and German Church
      Road, where Miller had been requested to be dropped off, Westbrook saw
      Meyers and Gonzales look at each other suspiciously, and that is when he
      knew something wasn’t right. After Meyers shot Miller, he reassured
      Gonzales by stating, “Lil Sis, nothing’s going to happen to you.”
      Westbrook additionally testified that Meyers and Gonzales routinely
      carried guns, and the evidence also supported a reasonable inference that
      either Meyers or Gonzales had a gun at the time Miller was murdered.
      Moreover, forensic testing confirmed that the slide of the disassembled
      .380 caliber Sig Sauer gun recovered from Meyers’ storage unit, was used
      to fire the bullet casing found near Miller’s body.

Meyers, 2017 WL 4673753, at *10-*11 (internal quotation marks omitted).

      Meyers argues that this determination was unreasonable because there was

insufficient evidence that he or Gonzales ever restrained Miller from leaving the

vehicle. (ECF 4 at 16.) However, the state was not required to prove that Meyers or

Gonzales physically restrained Miller. He and Gonzales could also be found guilty of

kidnapping if they “removed [Miller] by fraud [or] enticement . . . from one place to

another.” IND. CODE § 35-41-2-4. On that point, the state presented evidence that Miller

wished to leave the motel and that Meyers offered to drive her to a particular location

where she wanted to go. However, he did not actually drive her to that location, and

instead drove her to a cornfield where she was shot and killed. Meyers, 2017 WL

4673753, at *10-*11. Considering this evidence in the light most favorable to the

prosecution, it was sufficient to establish that they removed her from one place to

another by fraud or enticement.


                                            14
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 15 of 22


       Meyers also argues that there was insufficient evidence that he and Gonzales

were working together, or that either of them possessed a firearm. As to whether the

two were working together, he suggests that Westbrook’s testimony on this point was

too equivocal. The trial transcript reflects that Westbrook testified that, when they were

in the vehicle, Gonzales was “cussing” and was visibly upset. (Tr. at 1018.) They drove

for a while with Miller resting her head on Westbrook. (Id.) When Westbrook looked

out the car window, he saw they were not at the location where Meyers was supposed

to be taking Miller. (Id. at 1018-19.) He further testified:

       Amanda and Joe, they looked at each other. Like she was doing
       something . . . She was doing something behind the seat. They looked at
       each other . . . I didn’t know where we was . . . They pulled off the road
       by a cornfield and they all said some bullshit, man. I was like, man, get me
       the fuck out of this truck. We was sitting there for a minute, as I calmed
       down they backed out of where they pulled off the road and back onto the
       road.

(Id. at 1019.) The prosecution then asked, “What did they do that caused you to have

that reaction?” (Id.) He responded: “I don’t know, something not right about the

situation. Like I said, when they looked at each other . . . it wasn’t no talking or nothing

really. Like I said it was just—I don’t know just got a bad vibe, something not right

about the situation.” (Id.)

       Although Westbrook’s testimony was not a model of clarity, it is clear he

perceived that Meyers and Gonzales had an unspoken understanding and that they

were planning to do something nefarious. The situation made him sufficiently

uncomfortable that he demanded to be let out of the car. (Id. at 1019.) When he later

rejoined the group, Miller was no longer with them. (Id. at 1020-21.) Westbrook further


                                              15
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 16 of 22


testified that Meyers admitted to him that he shot Miller on behalf of Gonzales. (Id. at

1023-24.) Westbrook’s testimony was that Meyers told him Gonzales was “mad because

me and Katrina was in a room together.” (Id. at 1023.) When they got to the cornfield,

however, Gonzales “couldn’t do it so she gave the gun to Joe,” and he shot Miller. (Id.)

       There was also ample evidence that either Meyers or Gonzales, or both of them,

were carrying firearms in the car. Westbrook testified that both Meyers and Gonzales

routinely carried guns. (Id. at 1017-18, 1032.) Meyers called his wife as a defense

witness, and she, too, testified that Meyers “always had guns.” (Id. at 1189-90.) During

his closing argument, Meyers admitted: “Yes, I did have guns. I had a lot of guns. . .

[T]hey was in the truck, they was in the storage unit.” (Id. at 1249.) Forensic testing

confirmed that the gun recovered from Meyers’ storage unit was used to fire the bullet

casing found near Miller’s body. See Meyers, 2017 WL 4673753, at *10-*11. Considering

this evidence in the light most favorable to the prosecution, it was sufficient to establish

that Gonzales and Meyers were working together to kidnap Miller, and that one or both

of them possessed a firearm when they were driving to the cornfield.

       In summary, Meyers has failed to show that no reasonable factfinder could find

him guilty of murder or kidnapping based on the evidence presented. Jackson, 443 U.S.

at 319. The state court’s resolution of this claim was not unreasonable, and therefore the

claim is denied.

       C. Claim Seven

       Meyers next asserts that he received ineffective assistance from his trial counsel.

(ECF 4 at 20-21.) Specifically, he argues that the attorney who represented him briefly


                                             16
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 17 of 22


before trial, Jeffrey D. McLarnon, should have moved to have the trial judge disqualify

himself. (Id.) Meyers believes disqualification was warranted “because he was the same

Judge that found probable cause for Meyers to stand trial . . . and ordered several

protection orders against Meyers, and made rulings against Meyers’ that put [his]

impartiality into question.” 7 (Id. at 20.)

        Under the Sixth Amendment, a criminal defendant is entitled to “effective

assistance of counsel—that is, representation that does not fall below an objective

standard of reasonableness in light of prevailing professional norms.” Bobby v. Van

Hook, 558 U.S. 4, 16 (2009). To prevail on such a claim, the petitioner must show that

counsel’s performance was deficient and that the deficient performance prejudiced him.

Strickland v. Washington, 466 U.S. 668 (1984). On the deficiency prong, the central

question is “whether an attorney’s representation amounted to incompetence under

prevailing professional norms, not whether it deviated from best practices[.]” Richter,

562 U.S. at 105. The court’s review of counsel’s performance is deferential, and there is

an added layer of deference when the claim is raised in a habeas proceeding: “[T]he

question is not whether counsel’s actions were reasonable. The question is whether




        7   Meyers suggests that the Indiana Court of Appeals mischaracterized his argument when it
understood him to argue that “his trial counsel was ineffective for failing to detect an issue of judicial
bias . . . which would have necessitated the filing of a motion for change of judge.” Meyers, 2017 WL
4673753, at *11. The court can discern no error or mischaracterization in this articulation of Meyers’ claim,
the gist of which is that counsel should have requested that the trial judge recuse himself. The court notes
that with respect to the “orders of protection” Meyers mentions, he appears to be referring to pretrial no-
contact orders issued by the judge prohibiting Meyers from contacting witnesses or the victim’s family
members. (See Tr. at 12; ECF 20-1 at 3.)


                                                     17
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 18 of 22


there is any reasonable argument that counsel satisfied Strickland’s deferential

standard.” Id.

       Furthermore, the court should “evaluate [counsel’s] performance as a whole

rather than focus on a single failing or oversight, ” Ebert v. Gaetz, 610 F.3d 404, 412 (7th

Cir. 2010), and must respect its “limited role in determining whether there was manifest

deficiency in light of information then available to counsel.” Premo v. Moore, 562 U.S.

115, 125 (2011). An attorney’s representation “need not be perfect, indeed not even very

good, to be constitutionally adequate.” Delatorre v. United States, 847 F.3d 837, 845 (7th

Cir. 2017). Rather, “[i]t must merely be reasonably competent.” Id. Counsel is also

afforded significant discretion in selecting a trial strategy based on the information

known at the time. Yu Tian Li v. United States, 648 F.3d 524, 528 (7th Cir. 2011).

If the defendant wanted counsel to raise an argument that itself had no merit, an

ineffective assistance claim cannot succeed, because “[f]ailure to raise a losing

argument, whether at trial or on appeal, does not constitute ineffective assistance of

counsel.” Stone v. Farley, 86 F.3d 712, 717 (7th Cir. 1996).

       On the prejudice prong, the petitioner must show there is a reasonable

probability that “but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694. A reasonable probability is a

probability “sufficient to undermine confidence in the outcome.” Id. at 693. In assessing

prejudice under Strickland, “the question is not whether a court can be certain counsel’s

performance had no effect on the outcome or whether it is possible a reasonable doubt




                                              18
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 19 of 22


might have been established if counsel had acted differently.” Richter, 562 U.S. at 111.

“The likelihood of a different result must be substantial, not just conceivable.” Id. at 112.

        Here, the record reflects that McClarnon represented Meyers for only a brief

period. Specifically, he was appointed to represent Meyers on July 30, 2014, shortly after

Meyers appeared for his initial hearing. (ECF 20-1 at 3.) Two weeks later, on August 15,

2014, Meyers moved to have McClarnon discharged so that he could proceed pro se. (Id.

at 7.) On August 27, 2014, the court held a hearing on Meyers’ motion and took the

matter under advisement. (Id. at 8.) A further hearing was held on September 2, 2014, at

which time the court granted Meyers’ motion to proceed pro se. (Id. at 9.)

        In rejecting Meyers’ claim that counsel was ineffective during his brief

representation, the Indiana Court of Appeals cited to Strickland and applied well-settled

Sixth Amendment principles. See Meyers, 2017 WL 4673753, at *11-12. The court

concluded that Meyers did not show deficient performance or prejudice in light of the

limited period of time McClarnon represented him, in part because the judicial rulings

he pointed to occurred later in the case. Id. at 12. The court also observed that “mere

assertions of adverse rulings by a judge do not establish the requisite showing of bias.”

Id. at *11.

        Based on the record, the court cannot conclude that the state court’s resolution of

Meyers’ ineffective assistance claim was unreasonable. As noted by the Indiana Court

of Appeals, counsel represented Meyers for only a very brief period—approximately

two weeks—before Meyers asked that counsel be removed from the case so that he

could represent himself. Several of the rulings Meyers points to in support of his


                                             19
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 20 of 22


judicial bias claim occurred later in the case, after counsel had already withdrawn. 8 (See

ECF 20-1.) To the extent any of the judicial rulings occurred at a time when counsel

could have asked for recusal, it is well settled that “[a]dverse rulings do not constitute

evidence of judicial bias.” Thomas v. Reese, 787 F.3d 845, 849 (7th Cir. 2015); see also Liteky

v. United States, 510 U.S. 540, 555 (1994) (observing that adverse judicial rulings “are

proper grounds for appeal, not for recusal”). There is no indication a motion for recusal

would have had merit based on the grounds identified by Meyers, and counsel cannot

be faulted for making a motion that had no merit. Stone, 86 F.3d at 717. In light of the

record, the state court’s rejection of this claim was not unreasonable, and the claim is

denied. 9

        D. Claim Eight

        In his final claim, Meyers asserts that the post-conviction court violated Indiana

Post-Conviction Rule l(6) by summarily denying his petition without a hearing. (ECF 4

at 21-24.) However, even if Meyers could prove that a violation of state law occurred, it

would not entitle him to federal habeas relief. Estelle v. McGuire, 502 U.S. 62, 67-68



        8  The record reflects that McClarnon remained in the case as standby counsel. (ECF 20-1 at 9.) To
the extent Meyers is claiming that McClarnon was ineffective as standby counsel, this does not state a
cognizable constitutional claim. “[A] defendant who exercises his Sixth Amendment right to represent
himself does not have a right to standby counsel, let alone effective standby counsel.” United States v.
Bodley, 674 F. App’x. 576, 576-77 (7th Cir. 2017); see also Simpson v. Battaglia, 458 F.3d 585, 597 (7th Cir.
2006) (“When standby counsel is appointed, the primary concern is that appointed counsel does too
much, so as to abrogate the Faretta right to self-representation, not too little. Therefore, the inadequacy of
standby counsel’s performance, without the defendant’s relinquishment of his Faretta right, cannot give
rise to an ineffective assistance of counsel claim under the Sixth Amendment.” (internal citation
omitted)).

         9 The court notes that in the state proceedings, Meyers also argued that McClarnon was

ineffective for failing to raise an objection at his initial hearing. See Meyers, 2017 WL 4673753, at *11. It is
unclear if he is trying to reassert that claim in this proceeding, but in any event, the record reflects that
McClarnon was appointed after the hearing was over. (ECF 20-1; Tr. at 1-13.)


                                                       20
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 21 of 22


(1991). To the extent he is attempting to reassert his free-standing judicial bias argument

within this claim (as the same judge presided over the trial and the post-conviction

proceeding), the Indiana Court of Appeals rejected his judicial bias claim, observing

that the adverse judicial rulings Meyers pointed to did not establish improper bias.

Meyers, 2017 WL 4673753, at *11. For the reasons articulated above, this determination

was not unreasonable. See Liteky, 510 U.S. at 555; Thomas, 787 F.3d at 849.

        As a final matter, pursuant to Rule 11 of the Rules Governing Section 2254 Cases,

the court must either issue or deny a certificate of appealability in all cases where it

enters a final order adverse to the petitioner. To obtain a certificate of appealability, the

petitioner must make a substantial showing of the denial of a constitutional right by

establishing “that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks and citation omitted). For

the reasons fully explained above, Meyers’ claims do not entitle him to federal habeas

relief. The court finds no basis to conclude that jurists of reason could debate the

outcome of the petition or a reason to encourage him to proceed further. Accordingly,

the court declines to issue him a certificate of appealability.

III.    CONCLUSION

        For the reasons set forth above, the petition (ECF 4) is DENIED, and the

petitioner is DENIED a certificate of appealability. The clerk is DIRECTED to close this

case.


                                             21
USDC IN/ND case 3:18-cv-00910-JD-MGG document 25 filed 08/31/20 page 22 of 22


      SO ORDERED on August 31, 2020

                                           /s/JON E. DEGUILIO
                                           CHIEF JUDGE
                                           UNITED STATES DISTRICT COURT




                                      22
